DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, claim 7 recites “maintaining the determined range between the mobile robot device and the user based at least in part on the determining,” which renders the claim indefinite since it is unclear which determination from which the claim is referring. In the interest of compact prosecution and as best understood by the Examiner, the determined range is interpreted as maintained based on the determination of the face or identity of the user. Claim 17 is rejected for similar reasons and is interpreted in a similar fashion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadwani et al. (US 2021/0142776), hereinafter referred to as Sadhwani, in view of Liu et al. (US 9,928,852), hereinafter referred to as Liu.

Regarding claim 1, Sadhwani teaches a method for active noise control (para. [0031]-[0032] the method of creating the virtual noise cancellation boundary 122 performed by the control apparatus 102) associated with a mobile robot device (para. [0031]-[0032] the control apparatus 102 uses UAVs to generate the virtual noise cancellation boundary 122), comprising: 
detecting ambient noise (para. [0025] and [0070] the first noise and the second noise) via one or more microphones (para. [0025] and [0070] the first set of audio capturing devices 118 and the second set of audio capturing devices 316 which may be microphones) of the mobile robot device (para. [0025] and [0070] the first plurality of UAVs 114 includes the first set of audio capturing devices 118 and the second set of audio capturing devices 318 to capture the ambient noise present in an environment of the inside area 310 and the outside area 306); 
determining that the ambient noise (para. [0070] the first noise and the second noise) satisfies a threshold by comparing one or more parameters of the ambient noise (para. [0070] the noise components of the first noise and the second noise) to the threshold (para. [0070] the threshold which the difference between the first noise and the second noise is compared to) based at least in part on detecting of the noise parameter (para. [0070] the circuitry 202 monitors the quality of noise cancellation performed by the first plurality of UAVs 114 around the first physical area 106 by comparing the difference between the first noise and the second noise to a threshold); and
broadcasting anti-noise (para. [0062] the out-of-phase signals) in a first direction (para. [0031] and [0062] the direction towards the inside area 310) using one or more speakers of the mobile robot device (para. [0031] and [0062] the out-of-phase signals are broadcasted towards the inside area 310); however, Sadhwani is silent to generating anti-noise based at least in part on determining that the ambient noise satisfies the threshold.
Liu teaches active noise control configured to generate anti-noise based at least in part on determining that the ambient noise satisfies the threshold (col. 5 lines 22-26 the active noise reduction earphones judges whether active noise-reduction is needed based on a comparison between the weighted energy of sound level SPL(n) and a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadhwani to include generating anti-noise based at least in part on determining that the ambient noise satisfies the threshold, as taught by Liu.
One of ordinary skill would have been motivated to include this modification to optimize noise control. 

Regarding claim 2, Sadhwani in view of Liu teaches the method of claim 1. 
Liu further teaches detecting a change in a signal strength of the ambient noise (col. 5 lines 22-26 and col. 11 lines 64-67 – col. 12 lines 1-58 a determination of whether active noise-reduction is necessary is determined based on a change in the ambient noise); and 
adjusting a signal strength of the anti-noise (col. 9 lines 10-20 the anti-noise signal providing the noise reduction) based at least in part on the detected change in the signal strength of the ambient noise (col. 5 lines 22-26, col. 9 lines 10-20, and col. 11 lines 64-67 – col. 12 lines 1-58 the amount of noise reduction is based on the determination of whether noise reduction is necessary).

Regarding claim 9, Sadhwani in view of Liu teaches the method of claim 1. 
Sadhwani further teaches wherein the mobile robot device is an aerial drone (para. [0025], [0031], [0062], and [0070] the UAVs are drones).

Claims 11-12 and 19-20 are rejected for similar reasons as claims 1-2 since the method taught by Sadhwani in view of Liu is performed on the claimed non-transitory computer readable medium disposed within an apparatus. 

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sadhwani in view of Liu and Qian et al. (US 2019/0306613), hereinafter referred to as Qian.

Regarding claim 3, Sadhwani in view of Liu teaches the method of claim 2; however, Sadhwani in view of Liu is silent to analyzing a first signal of the ambient noise detected by a first microphone of the one or more microphones relative to a second signal of the ambient noise detected by a second microphone of the one or more microphones; and determining a location of the ambient noise relative to the mobile robot device based at least in part on the analyzing of the first signal relative to the second signal, wherein generating the anti-noise is based at least in part on determining the location of the ambient noise.
Qian teaches generating anti-noise (para. [0057] the sound signal with audio information not arriving within a region of 10-20 degrees on either side of a direction 1110 along which microphone openings 1106 and 1108 are both arranged removed) based on a location of noise (para. [0057] the audio information removed is based on the location of the sound not arriving within a region of 10-20 degrees on either side of a direction 1110 along which microphone openings 1106 and 1108 are both arranged) wherein the location of the noise (para. [0057] the location of the sound not arriving within a region of 10-20 degrees on either side of a direction 1110 along which microphone openings 1106 and 1108 are both arranged) is based on a comparison between sound received by a first microphone and a second microphone (para. [0057] the location of the sound not arriving within a region of 10-20 degrees on either side of a direction 1110 along which microphone openings 1106 and 1108 are both arranged is based on a comparison between the time of arrival between the first microphone and the second microphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadhwani in view of Liu to include generating anti-noise based on a location of noise wherein the location of the noise is based on a comparison between sound received by a first microphone and a second microphone, as taught by Qian. 
One of ordinary skill would have been motivated to include this modification to enhance localization of a noise source.

Regarding claim 4, Sadhwani in view of Liu and Qian teaches the method of claim 3. 
Qian further teaches 2determining a change in the location of the ambient noise (para. [0057] a change in the location of the audio information not arriving within a region of 10-20 degrees on either side of a direction 1110 along which microphone openings 1106 and 1108 are both arranged is determined); and 3broadcasting the anti-noise (para. [0057] the sound signal with audio information not arriving within a region of 10-20 degrees on either side of a direction 1110 along which microphone openings 1106 and 1108 are both arranged removed) in a second direction based at least in part on the change in the location of the ambient noise (para. [0057] the sound signal with audio information not arriving within a region of 10-20 degrees on either side of a direction 1110 along which microphone openings 1106 and 1108 are both arranged removed may be broadcasted in a different direction depending on the comparison of the time of arrival between the first microphone and the second microphone).

Claims 13-14 are rejected for similar reasons as claims 3-4 since the method taught by Sadhwani in view of Liu and Qian is performed on the claimed apparatus. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi et al. (US 2022/0066456), hereinafter referred to as Ebrahimi Afrouzi.

Regarding claim 5, Sadhwani in view of Liu teaches the method of claim 1; however, Sadhwani in view of Liu is silent to detecting, via a sensor on the mobile robot device, an object; and avoiding, based at least in part on the detecting, a collision between the mobile robot device and the object when adjusting a position of the mobile robot device in relation to the first direction.
Ebrahimi Afrouzi teaches detecting, via a sensor on the mobile robot device, an object (para.  [0414] the robot detects objects using sensors); and avoiding, based at least in part on the detecting, a collision between the mobile robot device and the object when adjusting a position of the mobile robot device in relation to the first direction (para. [0414] the robot avoids colliding into the objects detected by the sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadhwani in view of Liu to include detecting, via a sensor on the mobile robot device, an object; and avoiding, based at least in part on the detecting, a collision between the mobile robot device and the object when adjusting a position of the mobile robot device in relation to the first direction, as taught by Ebrahimi Afrouzi.
One of ordinary skill would have been motivated to include this modification to avoid damage to the robot and its surrounding.

Claim 15 is rejected for similar reasons as claim 5 since the method taught by Sadhwani in view of Liu and Ebrahimi Afrouzi is performed on the claimed apparatus. 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadhwani in view Liu and Ju et al. (US 2022/0063096), hereinafter referred to as Ju.

Regarding claim 6, Sadhwani in view of Liu teaches the method of claim 1; however, Sadhwani in view of Liu is silent to maintaining a determined range between the mobile robot device and a mobile computing device or between the mobile robot device and a user of the mobile computing device when adjusting a position of the mobile robot device in relation to the first direction.
Ju teaches maintaining a determined range between the mobile robot device (para. [0139] mobile robot 10) and a user of a mobile computing device (para. [0139] the user) when adjusting a position of the mobile robot device in relation to the first direction (para. [0139] the mobile robot 10 may set a distance between the user and the mobile robot 10 during traveling to be a distance enabling the body of the user to be located at the center within the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadhwani in view of Liu to include maintaining a determined range between the mobile robot device and a mobile computing device or between the mobile robot device and a user of the mobile computing device when adjusting a position of the mobile robot device in relation to the first direction, as taught by Ju.
One of ordinary skill would have been motivated to include this modification to accurately determine the traveling path of the user (para. [0003]). 

Regarding claim 7, Sadhwani in view of Liu and Ju teaches the method of claim 6. 
Ju further teaches determining, via a camera on the mobile robot device, a face of the user or an identity of the user, or both (para. [0026], [0031] the mobile robot device 10 identifies the user from image 13 captured by a camera); and maintaining the determined range between the mobile robot device and the user based at least in part on the determining (para. [0026], [0031], [0139] the mobile robot 10 may set a distance between the user and the mobile robot 10 during traveling to be a distance enabling the body of the user to be located at the center within the image based on the detection of the user from image 13).

Claims 16-17 are rejected for similar reasons as claims 6-7 since the method taught by Sadhwani in view of Liu and Ju is performed on the claimed apparatus. 

Claims 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadhwani in view of Liu and official notice.

Regarding claim 8, Sadhwani in view of Liu teaches the method of claim 1; however, Sadhwani in view of Liu is silent to broadcasting audio concurrent with broadcasting the anti-noise using the one or more speakers of the mobile robot device.
The Examiner takes official notice that it is well-known and conventional in the art to broadcast audio concurrent with broadcasting anti-noise using one or more speakers. For example, concurrent playback of audio content and anti-noise is routinely implemented in noise-cancellation systems that offer playback of audio content free of the disturbance of noise.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadhwani in view Liu to include broadcasting audio concurrent with broadcasting the anti-noise using the one or more speakers of the mobile robot device, as taught by well-known and conventional teachings in the art.
One of ordinary skill would have been motivated to include this modification to provide audio content free from the interference of noise.

Regarding claim 10, Sadhwani in view of Liu teaches the method of claim 1; however, Sadhwani in view of Liu is silent to wherein the one or more speakers include wireless speakers.
The Examiner takes official notice that it is well-known and conventional in the art to utilize wireless speakers in noise cancellation systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sadhwani in view of Liu to include wherein the one or more speakers include wireless speakers, as taught by well-known and conventional teachings in the art.
One of ordinary skill would have been motivated to include this modification to enable greater flexibility in the positioning of the speakers.

Claim 18 is rejected for similar reasons since the method taught by Sadhwani in view of Liu and official notice is performed on the claimed apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/            Examiner, Art Unit 2653